Blackford, J.
This was an action of assumpsit commenced before a justice of the peace by Vandagrift against C. and J. De Gamp. The justice gave a judgment for the plaintiff, and the defendants appealed to the Circuit Court. Verdict and judgment, in the Circuit Court, for the plaintiff.
The plaintiff’s demand is for a great number of articles furnished the defendants, at various times, in his business as a blacksmith. -On the trial in the Circuit Court, the plaintiff proved several of the items in his account, that he kept correct and fair books, and that he usually made his charges on a slate from which they were afterwards copied into the day-book, tie then offered in evidence his books of account to support his demand. This evidence was objected to, but the objection was overruled.
The admission of these books of account in evidence is assigned for error, and we think they ought not to have been admitted. To receive as evidence for a party the entries made by him in his books, would be permitting him to make evi*273dence for himself. The common law of England, which we have adopted, does not countenance such proof. 12 Viner’s Abr. 90, 91.—Bull. N. P. 282.—Marriage v. Lawrence, 3 Barn. & Ald. 142. The-entries made by a person in his books may be evidence against him but not in his favour. The appellee cites some-cases in the Courts of New-York and New-Jersey to show thát the books of account were correctly admitted; but the decisions in those cases, we presume, are founded on the local law of those states. The common law recognised in this state excludes the evidence, and we have no statute on the subject.
O. H. Smith, for the appellants.
C. B. Smith, for the appellee.
Per Curiam.
The judgment is reversed with costs, Cause remanded, &c.